Citation Nr: 0726368	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-42 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for skin cancer in the 
facial area to include the nose.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a hernia.

8.  Entitlement to service connection for a bilateral hip 
disability.

9.  Entitlement to service connection for lung disability as 
a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.  He also has reserve service from January 1964 
to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.   

The issue of service connection for lung disability due to 
asbestos exposure is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.




FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is such disability otherwise related to service.   

2.  Skin cancer in the facial area to include the nose was 
not manifested during the veteran's active duty service or 
for many years after service, nor is such disability 
otherwise related to service.

3.  Hearing loss was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.   

4.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after service, nor is such 
disability otherwise related to service.. 

5.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years after service, nor is 
such disability otherwise related to service..  

6.  Right knee disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service; there is no 
medical diagnosis of a current chronic left knee disability.  

7.  There is no current medical diagnosis of a hernia.

8.  Right hip disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service; there is no 
medical diagnosis of a current chronic left hip disability.  




CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may such disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Skin cancer of the facial area, to include the nose, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may such disability be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may such disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Neither right knee disability nor left knee disability 
were incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

7.  A hernia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Neither right hip disability nor left hip disability were 
incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in April 2003.  In May 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the May 
2003 VCAA notice preceded the July 2003 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there had 
been no notice of the method by which the VA determines 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in May 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Moreover, the RO reissued VCAA 
notice in April 2006 that included language that fully 
complied with Dingess/Hartman.  Finally, since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of certain VA examinations.  As explained in the remand 
section, the Board believes that a VA examination is 
necessary before it may undertake appellate review of the 
lung disability issue.  With regard to the other disabilities 
on appeal for which no VA examination was conducted, such 
examination is not necessary in view of the lack of any 
persuasive evidence of any related incident of service.  The 
medical evidence currently of record is sufficient to allow 
these claims to be decided.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues addressed on the merits 
in the following decision.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, hearing loss, and malignant tumors are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Low back disability 

The veteran's service medical records contain no findings 
attributed to a low back problem.  In his December 2004 
substantive appeal, the veteran reported that he slipped and 
fell several times while on board ship, especially on ladders 
and stairs.  He stated that he did not seek medical 
attention; but that through the years, strenuous activity and 
minor accidents have led to more severe cases of arthritis.  

The veteran underwent a separation examination in January 
1957 that showed the spine to be clinically normal; no back 
complaints were noted at that time.  He also underwent 
examinations for reserve purposes in January 1964, March 
1965, and July 1966.  All of these examinations also showed a 
clinically normal spine.  With regard to these reserve 
examinations, the veteran also completed a report of medical 
history in conjunction with each examination.  Each time, he 
denied having had arthritis; or bone, joint, or other 
deformities.

The earliest post service medical evidence in the claims file 
is dated decades after service.  An April 2001outpatient 
treatment report reveals that the veteran complained of left 
neck pain of one month's duration.  There is no indication of 
low back pain at that time.  A February 2004 record reflects 
that the veteran was diagnosed with a "back strain".  In 
July 2004 the veteran complained of neck and upper back pain 
of one week's duration.  He reported that he had been hanging 
ceiling fans the day before the pain began.  Another July 
2004 outpatient treatment note reflects that the veteran 
complained of back and shoulder pain of one month's duration, 
which he first noticed while he was in a restroom.  X-rays 
showed that the veteran had mild spurring of the thoracic 
spine, and degenerative changes of the cervical spine (at 
each level from C3 through C7).

Although the veteran has been diagnosed with degenerative 
changes of the cervical spine, there is no evidence to 
suggest that this disability is related to active duty 
service.  Furthermore, the lack of any post-service medical 
records until February 2004 is probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

Given the lack of supporting evidence of an inservice injury 
or inservice manifestations of back disability and the lack 
of medical records showing pertinent symptoms for decades 
after service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for low back problems with 
degenerative disc arthritis, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Skin cancer in the facial area to include the nose

The veteran's service medical records contain no findings 
attributed to skin cancer.  According to the veteran's 
December 2004 substantive appeal, he was subjected to extreme 
exposure to the sun while on the bridge of the ship.  

The veteran underwent a separation examination in January 
1957 that yielded normal findings.  He underwent reserve 
examinations in January 1964, March 1965, and July 1966.  All 
the examinations yielded normal findings.  The veteran also 
completed a report of medical history in conjunction with 
each reserve examination.  The only nose trouble noted was 
sinusitis that lasted approximately one to two weeks with no 
residuals.  

The earliest post service medical evidence in the claims file 
mentioning cancer of the face is dated decades after service.  
There is no medical evidence showing that the cancer was 
manifested during service or within the one year presumptive 
period after discharge from service.  Moreover, there is no 
competent medical opinion otherwise suggesting a link to 
service, to include the claimed excessive sun exposure during 
service.  Although the veteran may sincerely believe that his 
skin cancer is due to sun exposure during service, questions 
of medical causation must be addressed by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
With regard to the skin cancer issue, there is simply no 
competent evidence of record suggesting any nexus to service.  
The preponderance of the evidence is against this claim. 

Bilateral hearing loss and tinnitus

The veteran's service medical records also contain no 
complaints or medical findings of hearing loss or tinnitus.  
According to the veteran's December 2004 substantive appeal, 
he was subjected to extreme noise exposure in the form of 
guns and explosions on board ship.  

Separation examination in January 1957 showed both whispered 
voice and spoken voice test results of 15/15 in each ear.  
Hearing tests on reserve examinations in January 1964, March 
1965, and July 1966 were reported as 15/15 whispered voice in 
both hears.  The 1964 report did reference a fungus infection 
of the left ear which lasted 3 weeks.  The March 1965 report 
again notes the infection and indicates that there had been 
no residual impairment of hearing. 

The veteran underwent a VA audiological examination in March 
2006.  The examiner found that the veteran did have mild to 
severe sensorineural hearing loss in his right ear; and 
severe to profound mixed loss in his left ear.  The examiner 
noted that the hearing loss in the veteran's left ear is 
consistent with middle ear pathology and not noise exposure.  
The examiner also noted that the veteran passed a whisper 
voice test (WVT) upon separation from service.  She opined 
that he could not have passed the WVT with his current level 
of hearing loss; and that current research shows that once 
exposure to noise is discontinued, there is no further 
progression of hearing loss as a result of the noise 
exposure.  She then opined that the veteran's current hearing 
loss is not due to military noise exposure.  

At the March 2006 VA examination, the veteran explicitly 
denied having tinnitus.  

In regards to the veteran's hearing loss, the Board notes 
that the preponderance of the evidence is against a finding 
that the disability is related to service.  As noted above, 
the normal findings during active duty service and the lack 
of post service medical records for decades after service is 
probative to the issue of a chronic disability.  Moreover, 
the record includes a medical opinion against such a nexus.  

In regards to the veteran's alleged tinnitus, it does not 
appear that the veteran has tinnitus.  He expressly denied 
having tinnitus at his March 2006 examination.  At any rate, 
assuming that he may now suffer from tinnitus, there is no 
persuasive evidence that such disorder was manifested during 
service, for many years after service, or is otherwise 
related to service. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for hearing loss and tinnitus 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Prostate cancer

The veteran's service medical records contain no findings 
attributed to prostate cancer.  There were no abnormal 
findings regarding the prostate on separation examination in 
January 1957, nor was there any reference to pertinent 
complaints or findings on reserve examinations in January 
1964, March 1965, and July 1966.  

The earliest pertinent post service medical evidence in the 
claims file is dated decades after service.  The Board notes 
that a February 2002 outpatient treatment note reflects that 
the veteran presented for a radical prostatectomy.  According 
to the note, Dr. J. A. H. has been following the veteran's 
prostate-specific antigens (PSAs) since 1993; and malignant 
cells were first found on the most recent biopsy (conducted 
in 2002).  The veteran was scheduled to undergo the 
prostatectomy in March 2002.  The RO attempted to retrieve 
medical records from Dr. J.A.H., but there was no response to 
repeated inquiries.  

The Board acknowledges that the veteran underwent a 
prostatectomy.  Based on the February 2002 VA outpatient 
treatment note, the Board also acknowledges the likelihood 
that the veteran may have had had prostate cancer.  However, 
there is no competent medical evidence that suggests that 
such a disability is causally related to an incident of 
service.  The lack of any service medical showing prostate 
cancer for many years after service is highly significant and 
argues against any nexus to service.  Even assuming that Dr. 
J.A.H. had been following the veteran's PSAs since 1993, it 
would still place the earliest treatment at 36 years after 
active duty service; and 27 years after the veteran last 
served in the reserves.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for prostate cancer must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Knees

The veteran's service medical records contain no findings of 
knee disability.  According to the veteran's December 2004 
substantive appeal, he slipped and fell several times while 
on board ship, especially on ladders and stairs.  He stated 
that he did not seek medical attention; but that through the 
years, strenuous activity and minor accidents have led to 
more severe cases of arthritis.  

The veteran's lower extremities were clinically evaluated as 
normal on separation examination in January 1957.  The same 
is true with regard to the reserve examinations in January 
1964, March 1965, and July 1966.  In connection with the 
reserve examinations, the veteran completed a report of 
medical history in conjunction with each examination.  Each 
time, he denied having had arthritis; swollen or painful 
joints; a "trick" or locked knee; or bone, joint, or other 
deformities.

The earliest post service medical evidence in the claims file 
is dated many years after service.  A June 1999 outpatient 
treatment report reveals that the veteran sought treatment 
for right knee arthritis that has been a chronic problem.  
The veteran was diagnosed with osteoarthritis.  An October 
2002 treatment note reflects the veteran's contention that he 
injured his right knee 52 years ago.  In February 2004, he 
complained of weakness in his right knee; and in December 
2004, he was diagnosed with right knee pain due to 
degenerative medial compartment.  

Although the veteran has been diagnosed with osteoarthritis 
and a degenerative medial compartment of the right knee, 
there is no competent medical evidence to suggest that this 
disability is related to active duty service.  Given the lack 
of evidence of an in service injury, the lack of medical 
records for decades after service, and the lack of a 
competent medical opinion indicating that there is a nexus 
between the veteran's current disability right knee 
disability and service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  

In regards to the veteran's left knee, the Board notes that 
the veteran has not been diagnosed with a chronic left knee 
disability.  Assuming for the sake of argument that he does 
have a current chronic left knee disability, the 
preponderance of the evidence is against a finding of a nexus 
to service for the same reasons discussed in connection with 
the right knee.  

Hernia

The service medical records contain no findings attributed to 
a hernia, and no hernia was noted on separation examination 
in January 1957.  The reports of reserve examinations in 
January 1964, March 1965, and July 1966 are also silent for 
complaints or clinical findings of a hernia.  

Post-service records include an October 2002 outpatient 
treatment report to the effect that the veteran reported a 
left hernia repair in 1994.  In December 2002, the veteran 
presented with a lump in the right groin; and was diagnosed 
with a hernia.  A January 2003 treatment note reflect that 
the veteran was status post right hernia repair x 8 weeks.   

Given the lack of evidence of an in service hernia, the lack 
of medical records for decades after service, and the lack of 
a competent medical opinion indicating that there is a nexus 
between the veteran's hernias and service, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's hernia claim.  

Hips

There is no reference to any hip disability in the service 
medical records.  In his December 2004 substantive appeal, 
the veteran reported that he slipped and fell several times 
while on board ship, especially on ladders and stairs.  He 
stated that he did not seek medical attention; but that 
through the years, strenuous activity and minor accidents 
have led to more severe cases of arthritis.  

The lower extremities were clinically evaluated as normal on 
separation examination in January 1957 , and on reserve 
examinations in January 1964, March 1965, and July 1966.  At 
the time of the reserve examinations the veteran completed a 
report of medical history in conjunction and denied having 
had arthritis; swollen or painful joints; or bone, joint, or 
other deformities.

The earliest post service medical evidence in the claims file 
is dated decades after service.  An October 2002 VA 
outpatient treatment report reflects that the veteran sought 
treatment for a two year history of intermittent right hip 
pain.  X-rays showed no fractures.  Joint spaces were well 
maintained in both the right and left hip, symmetrical in 
appearance.  There were mild osteoarthritic changes that the 
examiner deemed consistent with a 69 year old male.  He was 
diagnosed with hip pain, possible bursitis; and he began 
getting right hip injections.  A November 2004 treatment note 
reflects that the veteran presented for pain in his right hip 
of one week's duration.  The examiner reported that there was 
no known trauma.  A December 2004 outpatient report reflects 
a diagnosis of right hip pain secondary to trochanteric 
bursitis.  In May 2005, the veteran fractured his hip.  

Although the veteran has been diagnosed with a right hip 
disability, there is no competent medical evidence to suggest 
that this disability is related to active duty service.  
Furthermore, the lack of any post-service medical records 
until October 2002 is probative to the issue of chronic 
disability.  Given the lack of evidence of an in service 
injury, the lack of medical records for decades after 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  

In regards to the veteran's left hip, the Board notes that 
the veteran has not been diagnosed with a left hip 
disability.  Assuming that he has current left hip 
disability, the preponderance of the evidence is against a 
finding of a nexus to service for the same reasons discussed 
in connection with the right hip. 


ORDER

Entitlement to service connection is not warranted for low 
back disability, for skin cancer in the facial area to 
include the nose, for bilateral hearing loss, for tinnitus, 
for prostate cancer, for bilateral knee disability, for a 
hernia, or for bilateral hip disability.  To this extent, the 
appeal is denied. 


REMAND

The veteran's service records show that he served with the 
Navy and he has claimed asbestos exposure aboard a ship.  

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The claims file includes an April 2003 x-ray performed by 
Healthsouth showing stable, small nodules in right lung, 
consistent with previous granulomatous disease.  X-rays taken 
in July 2004 showed no acute pulmonary disease.  A May 2005 
outpatient examination showed that the veteran's lungs were 
clear to auscultation.  However, X-rays showed emphysematous 
lung changes.    

Given the nature of the veteran's respiratory disability 
claim, his Navy service, and recent medical findings which 
suggest current lung disability, the Board believes that 
further development is necessary.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  This development should conform 
with the VBA Manual guidelines.  

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the relationship, if any, 
between any current lung disability and 
exposure to asbestos.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  If 
development has resulted in evidence of 
pre-service and/or post-service exposure 
to asbestos, the examiner should be so 
advised.  After reviewing the claims file 
and examining the veteran, the examiner 
should offer an opinion in response to the 
following questions:

     Assuming that the veteran was exposed 
to asbestos during service, is the veteran 
currently diagnosed with any lung 
disability which is at least as likely as 
not (a 50% or higher degree of 
probability) causally due to such asbestos 
exposure?  If so, is it at least as likely 
as not (a 50% or higher degree of 
probability) that such disability is due 
to asbestos exposure during service (as 
opposed to pre-service and/or post-service 
asbestos exposure, if any). 

3.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's lung disability claim can be 
granted.  If the claim remains denied, the 
veteran and his appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


